Citation Nr: 1734113	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-25 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for rheumatoid arthritis.

4.  Entitlement to service connection for fibromyalgia.

5.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to a compensable evaluation for residuals of a fracture of the right second metatarsal bone.

7.  Entitlement to a rating in excess of 10 percent for a left knee disability.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to February 8, 2011.

9.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Christopher L. Loiacono, Accredited Agent


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to March 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010, October 2011, May 2013, and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

During the pendency of the appeal, the May 2013 decision granted service connection for PTSD, claimed as an acquired psychiatric disorder.  The Board notes that the grant of service connection is considered a full grant of the benefit sought on appeal and the claim of entitlement to service connection for an acquired psychiatric disorder is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The Board notes that the May 2013 rating decision's 70 percent evaluation for PTSD was also substantively appealed.

In a June 2014 decision, TDIU was granted, effective November 19, 2013, and in an August 2015 rating decision, the effective date for a grant of TDIU was extended to February 8, 2011.  As such, the Board has limited issue on appeal and recharacterized the claim as reflected above.

The Board notes that on the May 2014 notice of disagreement (NOD) at the RO, the Veteran also expressed disagreement with the denial of service connection for a right knee disability.  Review of the VACOLS appeals tracking system indicates there is no active appeal for the issue at the RO.  Therefore, the issue has been included in the appeal pursuant to the United States Court of Appeals for Veterans Claims (Court) decision in Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran indicated a desire to be scheduled for a Travel Board hearing at the RO, but subsequently requested that the hearing be withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In May 2016, prior to the promulgation of a decision on the appeal, the Veteran indicated that he wished to withdraw the appeals for entitlement to service connection for a low back disability, a neck disability, rheumatoid arthritis, and fibromyalgia, entitlement to a rating in excess of 70 percent for PTSD, a compensable evaluation for residuals of a fracture of the right second metatarsal bone, and a rating in excess of 10 percent for a left knee disability, and entitlement to a TDIU prior to February 8, 2011.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for entitlement to service connection for a neck disability have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of the substantive appeal by the Veteran for entitlement to service connection for rheumatoid arthritis have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of the substantive appeal by the Veteran for entitlement to service connection for fibromyalgia have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

5.  The criteria for withdrawal of the substantive appeal by the Veteran for entitlement to a rating in excess of 70 percent for PTSD have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

6.  The criteria for withdrawal of the substantive appeal by the Veteran for entitlement to a compensable evaluation for residuals of a fracture of the right second metatarsal bone have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

7.  The criteria for withdrawal of the substantive appeal by the Veteran for entitlement to a rating in excess of 10 percent for a left knee disability have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

8.  The criteria for withdrawal of the substantive appeal by the Veteran for entitlement to a TDIU prior to February 8, 2011, have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2016).  

In a May 2016 statement, the Veteran indicated that he was satisfied with the outcome of his appeal and that all of his issues on appeal were resolved.  He requested that his appeal be removed from the Board's docket.  In addition, the Veteran indicated in a February 2016 response to a hearing request that he did not want his case forwarded to the Board for a decision.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration of the issues.  As such, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The claim of entitlement to service connection for a low back disability is dismissed.

The claim of entitlement to service connection for a neck disability is dismissed.

The claim of entitlement to service connection for rheumatoid arthritis is dismissed.

The claim of entitlement to service connection for fibromyalgia is dismissed.

The claim of entitlement to a rating in excess of 70 percent for PTSD is dismissed.

The claim of entitlement to a compensable evaluation for residuals of a fracture of the right second metatarsal bone is dismissed.

The claim of entitlement to a rating in excess of 10 percent for a left knee disability is dismissed.

The claim of entitlement to a TDIU prior to February 8, 2011, is dismissed.
REMAND

As noted above, the Board finds remand is required to provide a statement of the case on the issue of entitlement to service connection for a right knee disability in light of the Veteran's timely filing of a notice of disagreement.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with respect to the claim of entitlement to service connection for a right knee disability.

The Veteran should be advised that a timely substantive appeal must be filed in order to perfect the appeal as to this matter.  38 C.F.R. § 20.302(b).  The issue is to be returned to the Board only if it is perfected by a timely substantive appeal. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


